HARWOOD, Presiding Judge.
This appellant’s jury trial has resulted in a verdict and judgment of guilty of driving while intoxicated.
In the court below the appellant conducted his own defense. He also argued his own case in this court.
We have carefully read the record. The State’s evidence was amply sufficient to sustain the verdict and judgment.
While the appellant’s evidence was contradictory of the State’s, this of course but raised a question of fact for the jury to resolve.
The court’s ruling was invoked only once, and is so patently correct as to make discussion unwarranted.
We have already stated that the evidence presented by the State was sufficient to sustain the judgment. This aside however, there was no motion to exclude the evidence, no request for the affirmative charge, and no motion for a new trial. The sufficiency of the evidence, not being raised in the trial court, is not actually before us. Waller v. State, 35 Ala.App. 511, 49 So.2d 232; Barnes v. State, 31 Ala.App. 349, 18 So.2d 110.
It follows that this judgment must be affirmed, and it is so ordered.
Affirmed.